DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This is a Non-final office action in response to communication received on October 24, 2019. Claims 3-8, 11-14, 16, 18, 21, and 26 are amended. Claims 1-26 are pending and hereby examined.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

Claims 9-10 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 
	As per claim 9, it recites "wherein prize information is displayed at any one or more of the beginning of the sub-challenge/challenge, during the sub-challenge/challenge and after the completion of the challenge/sub challenge". However, the claim is indefinite because it fails to denote the end of the list due to omission of a comma. This rejection can be resolved by striking-through ", and" in its place/ Appropriate correction is required.
As per claim 10, it is rejected as failing to cure the one or more deficiencies of claim 9 as noted above.  
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 


	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-18 are a method; claims 19-22 are also a method; and claims 23-26 are a system. Thus, each claim 1-26, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.

(I) Abstract recitation as recited per claims 1-26 is as follows: 
- per claim 1, method of updating a stored record associated with a subscriber of a program comprising: receiving, by [...], one or more parameters of a sub-challenge of an overall challenge 
- per claim 2, wherein the verification [...] comprises data facilitating identification of the subscriber and data facilitating determination that criteria for completion of the sub-challenge have been met.
- per claim 3, further comprising determining, by [...], completion of a sub-challenge based upon the verification [...].
- per claim 4, further comprising selecting a subscriber from a list of subscribers displayed on the [...] or inputting details relating to a subscriber into the [...], and including in the verification [...] data identifying the selected subscriber.
- per claim 5, wherein the sub-challenge includes one or more of purchasing goods or services, visiting a physical location, inviting others to visit a physical location, inviting an individual to complete a task, purchasing specific goods or services, purchasing a minimum value or minimum number of goods or services, viewing a video, promoting an establishment or third party through social media channels, providing feedback to an establishment, completing a knowledge based game, or completing a task.
- per claim 6, wherein the one or more parameters further include one or more of a time constraint, quantity constraint, reward multiplier, set number of points, start time, end time, start date, restriction on the number of times a sub-challenge may be completed by the subscriber, or restriction on the total number of rewards that may be awarded to the subscriber for a given sub-challenge.
- per claim 7, wherein at least one parameter is selected from one or more pre-configured parameter types.
- per claim 8, wherein the reward comprises a number of virtual points, a prize, cashback, credit, access to one or more exclusive opportunities, or a combination thereof.
- per claim 9, wherein prize information is displayed at any one or more of the beginning of the sub-challenge/challenge, during the sub-challenge/challenge and after the completion of the challenge/sub-challenge.
- per claim 10, wherein prize information is displayed during the challenge and dynamically updated during the challenge.
per claim 11, wherein communication between a communication [actor/entity] and one or more [additional actor/entity] takes place [...].
- per claim 12, further comprising the step of activating an alert on the communication [...] accessible by the subscriber of the program to cause details of an overall challenge or sub-challenge to display [...] accessible by the subscriber of the program to encourage the subscriber of the program to participate in the overall challenge or sub-challenge.
- per claim 13, further comprising the step of comparing the stored record of a participating subscriber of an overall challenge with respective records of one or more other participating subscribers, ranking each participating subscriber in order based on the respective stored records and transmitting the ranking to one or more communication [...] for displaying the ranking [...].
- per claim 14, wherein sending of a verification [...] verifying completion or part completion of a sub-challenge is activated […] application.
- per claim 15, wherein activation by the [...] application is triggered by receipt of data by the [...] confirming completion or part completion of a sub- challenge by the subscriber.
- per claim 16, further comprising the steps of monitoring the location of one or more subscribers.
- per claim 17, further comprising the step of displaying details of one or more subscribers on the [...] when one or more subscribers is determined to be at, or within a specified distance of, a specified location.
- per claim 18, further comprising the step of updating the record associated with a subscriber to include a reward when the subscriber is determined to be at, or within a specified distance of, a specified location.
- per claim 19, method of verifying completion of a sub-challenge of an overall challenge by a subscriber of a program, said subchallenge being associated with a reward for completion of the sub-challenge, the method comprising: receiving, by [...], information relating to the completion of the sub-challenge, said information including data for identification of the subscriber; sending, by [...], an identification request to a [...], said identification request including said data for identification of the subscriber; selecting, based on said data for identification of the subscriber, a subscriber from a list of subscribers displayed on the [...] or inputting details associated with a subscriber into the [...]; and sending, by the [...], a verification [...] to [...], said verification [...] including details associated with the selected subscriber; and updating, by [...], a stored record associated with the subscriber to include the reward associated with the sub-challenge.
- per claim 20, further comprising determining, by [...], completion of a sub-challenge based on said information relating to the completion of the sub-challenge and/or said verification [...].
per claim 21, wherein the information relating to the completion of the sub-challenge comprises data relating to the order of goods and/or services and said data for identification of the subscriber comprises a unique identifier associated with the order of goods and/or services.
- per claim 22, further comprising sending to [...] the information relating to the completion of the sub-challenge.
- per claim 23, […] updating a stored record associated with a subscriber of a program comprising: [...] receive one or more parameters of a sub- challenge of an overall challenge sent from an input [...] and store the one or more parameters […], the one or more parameters including a reward associated with the sub-challenge; [...] transmit/send details of the sub-challenge including at least one parameter of the one or more parameters to a communication [...] accessible by the subscriber of the program; wherein one or more computing [...] is configured to update the record associated with the subscriber to include the reward upon receipt of a verification [...] indicating completion or part completion of a sub-challenge sent from a verification [...].
- per claim 24, further comprising one or more communication [...] accessible by one or more subscribers of a program.
- per claim 25, further comprising a [...] for transmitting/sending/communicating the verification [...] indicating completion of a sub-challenge to the […].
- per claim 26, wherein the verification [...], input [...], and/or communication [...] are the same [... or performed by the same entity].
	(II) Thus, based on the foregoing recitation, the claims recite an abstract idea of providing a loyalty program or a plan to one or more subscribers which allows the one or more subscribers to earn rewards for completing one or more sub-challenges, and upon successful completion and verification of the one or more sub-challenges, the one or more subscribers' record is updated with earned reward, which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior 
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-26 at least are as follows: per claim 1 (and claims 19 and 23 which recite substantially similar additional elements) one or more computing devices receives data from an input device, one or more computing devices comprising a memory, a processor, and a network interface; storing in memory of one or more computing devices; transmitting, via a network interface, to a subscriber communication device; a verification signal from a verification device, which comprises a display (per claim 4) is also able to transmit (per claim 25) and input and communicate (per claim 26); per claim 11, wherein communication between a communication per claim 12 activating an alert; (ii) per claim 13 sending of a verification is activated by a software application; and (iii) location information of subscribers per claims 16-18, i.e. all communication/transmission is to take place via network based communication upon execution of "apply it" instructions as explained in detail further below. Remaining claims, namely 2-3, 5-10, 14-15, 20-22, and 24,  either recite the same additional element(s) as already noted above or simply lack recitation of an additional element, in which case note prong one as set forth above.
	As would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computer components. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions such as receive, store, transmit, verify, and update; and alert and initiate verification upon execution of instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed disclosure Figs. 1-7, 9, 17, and their associated description. Further, the claims appear to be implementing a commercial solution to a commercial problem of providing a reward in exchange for performing "sub-challenge(s)", see at least as-filed spec. pages 1-2 of 38. 
	The computing device executing the "apply it" instruction is further connected to one or more device merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. . For example, a mere data gathering such as a step of obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render method patent eligible Flook, 437 U.S. at 590 - similarly here communicating sub-challenge a user can perform, verifying the sub-challenge is performed, and updating/adjusting user's reward record is performed. Thus, the process is similar to collecting information, analyzing/verifying it, and outputting and/or displaying certain results of the collection and analysis (Electric Power Group), for instance as it applies here output is an update to user record by crediting reward to user/participant upon collection and verification of gathered data. As such, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide loyalty reward upon verified completion of one or more sub-challenges, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of providing a loyalty program or a plan to one or more subscribers which allows the one or more subscribers to earn rewards for completing one or more sub-challenges, and upon successful completion and verification of the one or more sub-challenges, the one or more subscribers' record is updated with earned reward, which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-26, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of providing a loyalty program or a plan to one or more subscribers which allows the one or more subscribers to earn rewards for completing one or more sub-challenges, and upon successful completion and certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	1. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here details of the sub-challenge are received and transmitted, and verification and updating are performed by transmission of data over a network]; 
	2. Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 [similarly here for instance see claim 1 note "one or more computing devices comprising a memory, a processor, and a network interface"; and stored user data is retrieved for verification and updating]; and

		- see Pub. No.: US 2010/0273452 paras. [0073] note "The location determination routine 94 is operable to determine a geographic location of the target device 14 using GPS sensors or any other conventional means of determining geographic location."; and [0091] note "In one aspect, a recovery module 116 may further include a parental control module.  In such an aspect, the parental control module may allow for disablement of the wireless device at specific locations (e.g. school, church, etc.).  Further, the parental control module may provide for a web-based interface to control at least a portion of data/voice interactions with specific wireless devices.  For example, specific web content may be restricted and/or specific numbers may be blocked.  Still further, the parental control module may allow for detection of whether specific locations have been visited.   For example, the module may determine if the device (and presumably the child) visited a library or a mall after school, or if the child left the service coverage area.  In another aspect, the parental control module may be used to remotely disable at least a portion of the functionalities of an associated wireless device."
		- see Pub. No.: US 2009/0288012 note [0148] note "If at any time during the initialization of any of these transaction  configurations a step fails, for example one party uses the conveyed  transaction identifier with the transaction authority, but the authority has no  record of the transaction, or the transaction is not in the correct pending  state, or there are some other conditions on the transaction which cannot be  met such as the transaction violating the conditions of parental controls put  in place by the guardian of a user who is a minor, then the violations are  stored at the transaction authority 102 for security and debugging purposes and  appropriate messages are sent to the parties."; and [0298] note "The user's location can be determined by the system using one or more  well-understood methods such as GPS, triangulation, or by determining if they  are near parts of the system such as short range transmitter access points  which have had their locations determined, either by some automated means such  as global positioning system (GPS) or by having had its location entered into  the system manually."
		- see Pub. No.: US 2012/0101881 paras. [0254] note "In some implementations, the app may include an indication of the location (e.g., name of the merchant store, geographical location, information about the aisle within the merchant store, etc.) of the user, e.g., loll. The app may provide an indication of a pay amount due for the purchase of the product, e.g., 1012. In some implementations, the app may provide various options for the user to pay the amount for purchasing the product(s). For example, the app may utilize the GPS coordinates to determine the merchant store within the user is present, and direct the user to a website of the merchant."; [0258] note "In some implementations, the app may provide the L-PROMO with the GPS location of the user. Based on the GPS location of the user, the L-PROMO may determine the context of the user (e.g., whether the user is in a store, doctor's office, hospital, postal service office, etc.). Based on the context, the user app may present the appropriate fields to the user, from which the user may select fields and/or field values to send as part of the purchase order transmission." - [similarly here location data is gathered for instance see at least claims 16-18]; and

significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiremath et al. (Pub. No.: US 2018/0253748) referred to hereinafter as Hiremath, in view of Okerlund (Pub. No.: US 2020/0294076).
	As per claims 1 and 23, Hiremath discloses per claim 1 a computer implemented method of updating a stored record associated with a subscriber of a program, and per claim 23 a computer based system for updating a stored record associated with a subscriber of a program (see Figs. 1(A), 4, and their associated disclosure):
claim limitations of claims 1 and 23, Hiremath discloses comprising:
(a) Hiremath discloses receiving, by one or more computing devices, one or more parameters of a sub-challenge of an overall challenge sent from an input device, one or more computing devices comprising a memory, a processor, and a network interface (see Fig. 1(A), Fig. 2 "223", Fig. 3 note "310" "320", Fig. 4, and their associated disclosure; [0020]-[0023]; [0024] "Additionally, smaller sub-goals can be enticed by adding smaller promotions for the desired activities."; [0025]; [0029]; [0056] note "the user-activity inducement manager creates a campaign to encourage the user to perform at least one campaign-directed activity that is similar to the activity or that the user can perform during the activity ("similar" can mean a same type of retailer, same type of good or service, or available along a path or during a known journey that the user traverses in performing the activity)"; [0059]; [0076]-[0079]; [0083]);


(b) Hiremath discloses the one or more parameters including a reward associated with the sub-challenge (see [0024] "Additionally, smaller sub-goals can be enticed by adding smaller promotions for the desired activities."; [0025]; [0029]; [0059]; [0041]; [0079]; [0083]);

(d) Hiremath teaches transmitting, via a network interface, details of the sub-challenge to a communication device accessible by the subscriber of the program (see Fig. 1(A), Fig. 4, and their associated disclosure; [0018]; [0024]; [0050]-[0051]; [0040]; [0059] note "the user activity inducement manager configures the interactive game with sub-activities having sub-goals for the user to obtain a reward (promotion, discount, gift) associated with the reward enticement [0083] - disclose network based communication through which transmission of information takes place to facilitate communication of sub-challenges that user can participate in, for instance see at least paras. [0021]-[0026]; [0029]; [0057]-[0060]; [0073]);

(e) Hiremath teaches receiving, by one or more computing devices, a verification signal from a verification device indicating completion of the sub-challenge by the subscriber (see [0021] note "The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user."; [0025]; [0029] note "A status indicator provides a status that the user is currently at in reaching the four sub goals ( each sub goal being a predefined number of activities of a particular type (four times illustrated))."; [0083]; [0089] note "although the software modules are illustrated as executing on one piece of hardware, the software may be distributed over multiple processors or in any other convenient manner."); and

(f) Hiremath teaches updating the record associated with the subscriber to include the reward (see [0021]; [0026]; [0029] note "A status indicator provides a status that the user is currently at in reaching the four sub goals (each sub goal being a predefined number of activities of a particular type (four times illustrated))."; [0031]; [0059]; [0073]; [0079]; [0083]).

	(c) Hiremath suggests a system comprising one or more devices capable of storing parameters, see at least Figs. 1(A), 4, and their associated disclosure, however Hiremath expressly (emphasis added) does not teach storing the one or more parameters in memory of one or more computing devices.
	Okerlund teaches storing the one or more parameters in memory of one or more computing devices (see Abstract; [0204]; [0205] note "parameters of the offer are set, and in accordance with (for example) FIG. 7, the incentive program manager alone or in cooperation with another entity or entities with access to appropriate data, will query one or more databases of information to determine those program registrants that meet the defined parameters"; [0306]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the effective filling date of the invention to modify what Hiremath already suggests as noted above in view of Okerlund's express teachings pertaining to storing parameters. Motivation to modify would be to by storing one or more determined parameters, they can be utilized for comparing, verifying, and enforcing rules of the one or more offers associated with parameters prior to providing benefits of the offer, see at least Okerlund [0100], [0205], and [0298].
	As per claim 2, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein the verification signal comprises data facilitating identification of the subscriber and data facilitating determination that criteria for completion of the sub-challenge have been met (see Abstract note "account associated with the user is credited with a reward based on the user performing one or a preconfigured number of the loyalty-based actions within the personalized set of actions"; [0021] note "The loyalty campaign also provides a reward for converting to RDC for those customers that frequently make physical check deposits and do not use RDC. The blended reality manager provides the user's identifier (and/or device identifier), the inducement (promotion), and timing (every other Friday before noon) to the personalization processes the RDC through the mobile application, the mobile application notifies the feedback manager 180 (of the channel tracking manager 140 notifies the feedback manager 180) of the RDC activity. The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user"; [0025]; [0028]-[0029]; [0059]; [0063]; [0079]).

	As per claim 3, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches further comprising determining, by one or more computing devices, completion of a sub-challenge based upon the verification signal (see [0020]; [0021] note "As the user processes the RDC through the mobile application, the mobile application notifies the feedback manager 180 (of the channel tracking manager 140 notifies the feedback manager 180) of the RDC activity. The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user"; [0029]; [0059]; [0063] note "user-activity inducement manager rewards the user when the user performs the campaign directed activity that is being tracked and linked to the campaign").
	As per claim 4, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches further comprising selecting a subscriber [...], and including in the verification signal data identifying the selected subscriber (see Abstract; [0025]; [0029] note "A status 

	Hiremath suggests providing verification or status update of sub-challenge, see [0025]; [0029], however Hiremath expressly does not teach [...] from a list of subscribers displayed on the verification device or inputting details relating to a subscriber into the verification device [...]. Okerlund teaches [...] from a list of subscribers displayed on the verification device or inputting details relating to a subscriber into the verification device [...] (see Figs. 5A, 5B, 6, 17, and their associated disclosure; [0054]-[0058]; [0098]-[0099]; [0100] note "where the EPI is enrolled in the incentive program, the IPM compares the transaction data to the incentive data of incentive offers communicated or accessible to the program registrant. Such comparisons may be performed by any of a number of methods, including utilizing database queries of a type known to those of skill in the art. If the transaction data satisfy the terms of a communicated incentive offer, then the IPM may (but need not) notify the program registrant that an incentive offer has been redeemed successfully. For purposes of describing an embodiment, such notification can take the form of updating an online system that is accessible through the World Wide Web or a smartphone "app," via text message, or via snail mail, but as will be apparent to those of skill in the art, such notification may take any form"; [0101]-[0102]; [0221]; [0298]-[0299]).
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Hiremath's foregoing suggestions (see Hiremath para. [0029]) by incorporating Okerlund's teachings about querying a database comprising one or more users' Motivation to perform such comparison or check or verification would be to retrieve transaction data of a registrant out of a plurality of registrants stored in a memory or database of a computing device to ensure that the registrant has satisfied the terms or performed acts per the terms of the offer prior to allowing usage of one or more benefits associated with the offer, see at least Okerlund [0100] and [0298], and/or updating the registrant or subscriber's account record, again see Hiremath [0029].
	As per claim 5, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein the sub-challenge includes one or more of purchasing goods or services, visiting a physical location, inviting others to visit a physical location, inviting an individual to complete a task, purchasing specific goods or services, purchasing a minimum value or minimum number of goods or services, viewing a video, promoting an establishment or third party through social media channels, providing feedback to an establishment, completing a knowledge based game, or completing a task (see [0020]; [0025]; [0029]; [0033]; [0052]).
	As per claim 6, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein the one or more parameters further include one or more of a time constraint, quantity constraint, reward multiplier, set number of points, start time, end time, start date, restriction on the number of times a sub-challenge may be completed by the subscriber, or restriction on the total number of rewards that may be awarded to the subscriber for a given sub-challenge (see [0021]; [0025]; [0026] note "The system 100 permits real savings to add up on impulse buys (or planned buys) by the user for real-world goods and services that are induced through smaller promotions, with such activity generating additional rewards through game play, which can be spent at a later date."; [0029]; [0055]-[0057]).
As per claim 7, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein at least one parameter is selected from one or more pre-configured parameter types (see [0020] note "mobile application with the personalization manager 170 and the feedback manager 180 provides processing that adapts to real-world activities (consummating transactions, redeeming promotions, watching a video, physically visiting a specific geo-graphic location) and virtual activities (performing operations within the mobile application, social media applications, and/or gaming applications) for creating a loyalty campaign that is personalized for the user based on the real-world and virtual activities. The campaign is a set of actions that are related and relevant to the users known activities."; [0021]; [0025]; [0055]-[0056]).
	As per claim 8, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein the reward comprises a number of virtual points, a prize, cashback, credit, access to one or more exclusive opportunities, or a combination thereof (see [0025]; [0029]; [0033]; [0035]).
	As per claim 9, Hiremath in view of Okerlund teaches the claim limitations of claim 8. Hiremath teaches wherein prize information is displayed at any one or more of the beginning of the sub-challenge/challenge, during the sub-challenge/challenge and after the completion of the challenge/sub-challenge (see [0021]; [0029] note "It is noted that even if the user did not previously engage in the mobile-application initiated game (reaching completing of the sub goals), the mobile application can present the screenshot and ask the user if they are interested in playing the game"; [0056]; [0057] note "at 221, the user-activity inducement manager provides a reward enticement notification for a reward (promotion, gift, or discount) to the user for the user to perform the campaign-directed activity. The reward enticement notification is sent to the user precedes (by a configured amount) the TOD and DOW. The reward enticement notification can also be sent based on a known physical location of the user during the TOD and DOW that matches the pattern."; [0058]-[0060]; [0078]-[0079]).
	As per claim 10, Hiremath in view of Okerlund teaches the claim limitations of claim 9. Hiremath teaches wherein prize information is displayed during the challenge and dynamically updated during the challenge (see [0025]; [0057]-[0060]; [0065]; [0078]; [0079] note "the interactive user-activity engagement manager removes some of the series of activities and/or adds one or more sub-goals and sub-rewards during the game play").

	As per claim 11, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein communication between a communication device and one or more computing devices takes place over a network (see Fig. 1(A) and its associated disclosure; [0018]-[0019]; [0050]-[0051]; [0068]; [0087] - disclose network based communication through which transmission of information takes place between devices).
	As per claim 12, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches further comprising the step of activating an alert on the communication device accessible by the subscriber of the program to cause details of an overall challenge or sub-challenge to display on a display of the communication device accessible by the subscriber of the program to encourage the subscriber of the program to participate in the overall challenge or sub-challenge (see Fig. 2 "221" "222"; [0021]; [0025]; [0029]; [0057] note "at 221, the user-activity inducement manager provides a reward enticement notification for a reward (promotion, gift, or discount) to the user for the user to perform the campaign-directed activity. The reward enticement notification is sent to the user at a time that precedes (by a configured amount) the TOD and DOW."; [0059]; [0065]; [0078]-[0079]).

	As per claim 13, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches further comprising the step of comparing the stored record of a participating subscriber of an overall challenge with respective records of one or more other participating subscribers, ranking each participating subscriber in order based on the respective stored records and transmitting the ranking to one or more communication devices for displaying the ranking on a display of one or more communication devices (see Fig. 1E note "Leaderboard"; [0032]).
	As per claim 14, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches wherein sending of a verification signal verifying completion or part completion of a sub-challenge is activated by a software application (see [0021]-[0024]; [0025] note "the Bounty Hop game can also provide navigation instructions to the user from location to location. As the desired stops are made, the user collects game points or artifacts are collected by the user for the game play. The use of the debit card ( or artifacts collected) may also check off activities that the user needs for obtaining a real-word reward monthly reward from the bank's loyalty system 150, such as $25 cash back"; [0029]; [0048]; [0063] note "the user-activity inducement manager rewards the user when the user performs the campaign directed activity that is being tracked and linked to the campaign"; [0078]-[0079]; [0088] note "For example, modules are illustrated as separate modules, but may be implemented as homogenous code, as individual components, some, but not all of these modules may be combined, or the functions may be implemented in software structured in any other convenient manner.").

	As per claim 15, Hiremath in view of Okerlund teaches the claim limitations of claim 14. Hiremath teaches wherein activation by the software application is triggered by receipt of data by [0021]-[0025]; [0029]; [0063]; [0077]; [0083]; [0087]).
	As per claim 16, Hiremath in view of Okerlund teaches the claim limitations of claim 1. Hiremath teaches further comprising the steps of monitoring the location of one or more subscribers (see [0020]; [0021]; [0025]).
	As per claim 17, Hiremath in view of Okerlund teaches the claim limitations of claim 16. Hiremath teaches further comprising the step of displaying details of one or more subscribers on the verification device when one or more subscribers is determined to be at, or within a specified distance of, a specified location (see [0020]; [0021] note "The channel tracking manager 140 reports the transaction details to the blended reality manager 160. The blended reality manager 160 interacts with the loyalty system 150 of the bank. The pattern is detected."; [0025]).
	As per claim 18, Hiremath in view of Okerlund teaches the claim limitations of claim 16. Hiremath teaches further comprising the step of updating the record associated with a subscriber to include a reward when the subscriber is determined to be at, or within a specified distance of, a specified location (see [0020]-[0021]; [0025]; [0029]).
	As per claim 19, Hiremath discloses a computer implemented method of verifying completion of a sub-challenge of an overall challenge by a subscriber of a program, said subchallenge being associated with a reward for completion of the sub-challenge, the method comprising (see Figs. 1(A), 4, and their associated disclosure):
(a) Hiremath discloses receiving, by one or more computing devices, information relating to the completion of the sub-challenge, said information including data for identification of the subscriber (see Abstract note "account associated with the user is credited with a reward based [0029]-[0030]; [0059] [0063]);
(d) Hiremath teaches sending, by the verification device, a verification signal to one or more computing devices, said verification signal including details associated with the selected subscriber (see Abstract note "account associated with the user is credited with a reward based on the user performing one or a preconfigured number of the loyalty-based actions within the personalized set of actions"; [0021] note "The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user."; [0025]; [0029] note "A status indicator provides a status that the user is currently at in reaching the four sub goals ( each sub goal being a predefined number of activities of a particular type (four times illustrated))."; [0083]; [0089] note "although the software modules are illustrated as executing on one piece of hardware, the software may be distributed over multiple processors or in any other convenient manner."); and 
(e) Hiremath teaches updating, by one or more computing devices, a stored record associated with the subscriber to include the reward associated with the sub-challenge (see Abstract note "account associated with the user is credited with a reward based on the user performing one or a preconfigured number of the loyalty-based actions within the personalized set of actions"; [0025]-[0026]; [0029] note "A status indicator provides a status that the user is currently at in reaching the four sub goals (each sub goal being a predefined number of activities of a particular type (four times illustrated))."; [0031]; [0059]; [0063]; [0073]; [0079]; [0083]).
	Hiremath suggests communication among plurality of devices, see Figs. 1(A), 4, and their 
	However, Hiremath expressly does not teach (b) sending, by one or more computing devices, an identification request to a verification device, said identification request including said data for identification of the subscriber; (c) selecting, based on said data for identification of the subscriber, a subscriber from a list of subscribers displayed on the verification device or inputting details associated with a subscriber into the verification device.
	Nevertheless, Okerlund teaches (b) sending, by one or more computing devices, an identification request to a verification device, said identification request including said data for identification of the subscriber (see [0054]; [0099] note "Transaction data is transmitted, in one embodiment, from the merchant through the verification system for the relevant EPI to the incentive program manager In one embodiment, this can include transmitting the transaction data from the merchant to the merchant bank, through the interchange network (e.g. Visa, MasterCard, Discover, or American Express) to the EPI-issuing bank or entity. In embodiments where the IPM is not a member of the verification system, i.e. not the merchant or issuing bank or acquirer, and not the interchange entity, transaction data is shared with the IPM through, for example, a program registrant providing the IPM directly or indirectly with transaction information. In one example, the transaction data are shared by the program registrant registering the EPI with the IPM and allowing the IPM to download the transaction data from the program registrant's account."); Okerlund teaches (c) selecting, based on said data for identification of the subscriber, a subscriber from a list of subscribers displayed on the verification device or inputting details associated with a subscriber into the verification device (see Figs. 5A, 5B, 6, 17, and their associated disclosure; [0054]-[0058]; [0098]-[0099]; [0100] note "where the EPI is [0101]-[0102]; [0221]; [0298]-[0299]).
	Therefore (as it applies to claim 19 limitations (c) and (d) above) it would be obvious to a PHOSITA before the effective filing date of the invention to modify Hiremath's foregoing suggestions (see Hiremath Abstract and paras. [0029], [0063]) by incorporating Okerlund's teachings about querying a database comprising one or more users' transaction data, upon receiving a request in order to retrieve and  compare transaction data of a program registrant with terms of the offer. Motivation to perform such comparison or check or verification would be to retrieve transaction data of a registrant out of a plurality of registrants stored in a memory or database of a computing device to ensure that the registrant has satisfied the terms or performed acts per the terms of the offer prior to allowing usage of or associating one or more benefits associated with the offer with the registrant's or subscriber's or participant's account, see at least Okerlund [0100] and [0298], and/or updating the registrant or subscriber's account record, again see Hiremath [0029].
	As per claim 20, Hiremath in view of Okerlund teaches the claim limitations of claim 19. Hiremath teaches further comprising determining, by one or more computing devices, 

	As per claim 21, Hiremath in view of Okerlund teaches the claim limitations of claim 19. Hiremath teaches wherein the information relating to the completion of the sub-challenge comprises data relating to the order of goods and/or services and said data for identification of the subscriber (see Abstract; [0024]; [0025] note "The use of the debit card (or artifacts collected) may also check off activities that the user needs for obtaining a real-word reward monthly reward from the bank's loyalty system 150, such as $25 cash back. As the user approaches the bank branch, the blended reality manager 160 can instruct the personalization manager 170 to provide instructions to the mobile application that if the user performs a transaction at the bank branch's ATM 110 and gets a receipt for the ATM transaction, the receipt will include a coupon for a free bank-branded windshield sunshade that can be redeemed with a bank branch visit (providing another real-world reward)."; [0029] note "illustrates 4 activities of a user that are needed for a user to earn a $25 cash back award with a bank. The first activity is online logins to the bank (a virtual activity) for which 8 logins for a month are required. The second activity is debit card purchases made by the user for the month (can be online (virtual) or in person at a POS terminal 110) for which 10 purchase activities are need for the month. The third activity is for online bill payments (virtual activity) for which 3 online bill pay transactions are needed for the month. The fourth activity is for the user to apply for a credit card with the bank (can be in person (real world) or online (virtual)). A status indicator provides a status that 
	Hiremath suggests one of the sub-challenges entails performing transaction with a financial instrument such as a debit card, see [0025] note "The use of the debit card (or artifacts collected) may also check off activities that the user needs for obtaining a real-word reward monthly reward from the bank's loyalty system 150, such as $25 cash back. As the user approaches the bank branch, the blended reality manager 160 can instruct the personalization manager 170 to provide instructions to the mobile application that if the user performs a transaction at the bank branch's ATM 110 and gets a receipt for the ATM transaction, the receipt will include a coupon for a free bank-branded windshield sunshade that can be redeemed with a bank branch visit (providing another real-world reward)." However, Hiremath lacks express teaching of a unique identifier associated with the order of goods and/or services. Although, transaction using a credit/debit card which has a unique identifier and is associated with purchased goods and/or services is indeed old and well-known and the Examiner could have taken official notice, nevertheless, in view of compact prosecution, the Examiner has relied on Okerlund to teach unique identifiers. 
	Accordingly, Hiremath expressly does not teach [...] comprises a unique identifier associated with the order of goods and/or services. Okerlund teaches [...] comprises a unique identifier associated with the order of goods and/or services (see [0099] note "Where enabled, all of the transactions associated with each of those cards may be, in some embodiments, transmitted to the IPM and associated with the program registrant's account. For example, data obtained when, for example, the program registrant utilizes their American Express card to purchase a train ticket to San Francisco may also be transmitted to the IPM and associated with that program registrant's account. Such data associated with 16B4 may indicate which of the five cards depicted in element 16A are utilized with greater frequency, and how much proportionately is charged to each card."; [0226]-[0229]; [0230] note "For example, the IPM 71 or similar entity may build a record of data related to a specific consumer, which we shall identify as program registrant: MN09344565932. With respect to customer MN09344565932, the IPM 71 may contain information (in some cases, information provided to the IPM by program registrant MN09344565932) indicating that said program registrant maintains four electronic payment cards, including one Citibank Visa, one Capital One MasterCard, one American Express Gold Card, and one Discover card and one "smart" device, such as an iPhone, that is communicatively-enabled (via radio frequency/infrared/ other) to facilitate transactions between merchants and consumers. Each of these issuers of these cards and/or device managers maintains one or more databases 73 which contain information regarding the program registrant's use of that card, including where and when a card/device was used, the amount that was charged, as well as any other data that is contained by those individual databases 73. Where enabled, some or all of the information maintained by the databases 73 employed by these four issuers (or any other issuer, for that matter) may be transmitted to the IPM for use in generating an incentive offer. Databases containing purchase history are not limited to cards; data maintained by banks in conjunction with (for example) checking accounts may also be utilized in some embodiments, virtual receipts from on-line merchants that are maintained on email accounts or other accounts, as well as information maintained on individuals by credit reporting agencies, for example. Any transactional data source may be utilized without departing from the scope of the invention. In some embodiments, where enabled, the purchase history of other 
	Therefore it would be obvious to a PHOSITA before the effective filing date of the invention to modify Hiremath's foregoing suggestions by incorporating Okerlund's teachings pertaining to utilizing unique identifiers associated with purchase of goods and/or services. Motivation to utilize such unique identifiers would be to track and retrieve transaction data of a registrant out of a plurality of registrants stored in a memory or database of a computing device to ensure that the registrant has satisfied the terms or performed acts per the terms of the offer or reward, for instance see at least Hiremath [0025] and [0029], prior to allowing usage of one or more benefits or reward associated with the offer, see at least Okerlund [0100] and [0230], and/or updating the registrant or subscriber's account record, again see Hiremath [0029].
	As per claim 22, Hiremath in view of Okerlund teaches the claim limitations of claim 21. Hiremath teaches further comprising sending to one or more computing devices the information relating to the completion of the sub-challenge (see Abstract note "account associated with the user is credited with a reward based on the user performing one or a preconfigured number of the loyalty-based actions within the personalized set of actions"; [0021] note "The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user."; [0025]; [0029] note "A status indicator provides a status that the user is currently at in reaching the four sub goals ( each sub goal being a predefined number of activities of a particular type (four times illustrated))."; [0030]; [0063]; [0089] note "although the software modules are illustrated as executing on one piece of hardware, the software may be distributed 
	As per claim 24, Hiremath in view of Okerlund teaches the claim limitations of claim 23. Hiremath teaches further comprising one or more communication devices accessible by one or more subscribers of a program (see Figs. 1(B)-1(O); [0008]; [0024]-[0025]; [0044] note "the user-operated device 120 is a mobile device. In an embodiment, the mobile device is one of: a tablet, a laptop, a wearable processing device, a phone, and an intelligent appliance part of the Internet-of-Things (IoTs)").
	As per claim 25, Hiremath in view of Okerlund teaches the claim limitations of claim 23. Hiremath teaches further comprising a verification device for transmitting the verification signal indicating completion of a sub-challenge to the server (see [0016]; [0021] note "As the user processes the RDC through the mobile application, the mobile application notifies the feedback manager 180 (of the channel tracking manager 140 notifies the feedback manager 180) of the RDC activity. The feedback manager notifies the blended reality manager 160. The feedback manager 160 may or may not notify the loyalty system 150. When 4 successful RDC operations are performed by the user, the blended reality manager 160 notifies the personalization manager 170 to stop sending the notification and promotion to the user."; [0029]-[0030]; [0063]; [0089] note "although the software modules are illustrated as executing on one piece of hardware, the software may be distributed over multiple processors or in any other convenient manner").
	As per claim 26, Hiremath in view of Okerlund teaches the claim limitations of claim 23. Hiremath teaches wherein the verification device, input device, and/or communication device are the same device (see [0025]; [0049]; [0051]; [0088]; [0089] note "the software modules are illustrated as executing on one piece of hardware").
Conclusion
and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least see the following:
	i. Pub. No.: 2012/0130794 para. [0083] note items [601]-[603] as it pertains to verifying and rewarding.
	ii. Pub. No.: 2016/0042380 paras. [0049]; [0054]; [0063]-[0071] as they pertain to verifying and rewarding.
	iii. Pub. No.: 2010/0279764 para. [0077] "The flow 600 continues at processing block 606, where the wagering game system detects completion of tasks and provides proof of completion. In FIG. 7 at stage 3'' the wagering game system 700 provided a completion code 750 verifying the completion of the one or more tasks. In some embodiments, the wagering game system 700 could print out the completion code 750 using a printer 752. The wagering game device 712 or the terminal 746 detects the task completion and conveys the information to a reward server 732 via the communications network 722. In some embodiments, a wagering game server could assist the wagering game device 712 or terminal 746 to convey the information. A task completion tracker on the reward server 732 can store and control task completion indicators. The reward server 732 can communicate with an account server 719 to associate tasks with group member accounts. The reward server 732 updates the account server 719 with completion statistics."
	iv. Pub. No.: 2013/0346170 paras. [0108]; [0110] "In the case illustrated, the act is a location check-in in block 824, e.g., with a social network like Facebook at the merchant's location, e.g., using the Facebook Location Page of the merchant. In other instances the act could be, e.g., signing up for a loyalty program, upgrading a credit card, signing up for on-line bill paying, or the like. The customer in some cases may be automatically checked-in, e.g., when placing a call from the merchant's location or making a purchase with a credit card at the merchant's location, or the customer may at least be prompted by the connection provider for the mobile communication device of the customer or by the transaction handler for transaction approval for the particular credit card, or the like, to actually perform the check-in. The customer may then receive an indication that the customer has qualified for a check-in loyalty program reward, such as a $1.00 off coupon, by actually receiving the coupon on the participant/user's mobile communication device or the like or by automatically being logged in by the merchant, the social network or the RDS service operator, such as Bozuko, Inc..TM., to the loyalty program enhanced reward random distribution system server 304 and presented with the representation of the game of chance according to the particular campaign being implemented by the RDS server 304 for the merchant and the participant/user's means of entry requirements that happen to be satisfied by this particular customer."
	v. Pub. No.: 2016/0189196 para. [0041] "In general, the loyalty rewarder 542 provides additional incentives not to every member, but only to members satisfying work requirements (requirements for additional incentives). Here, work requirements may refer to performing a predetermined performance-related activity and/or loyalty-related activity. According to the exemplary embodiment, the work requirements may include at least one of the following: installing an advertising app, reviewing the advertising app, or recommending a new member. Thus, the loyalty rewarder 542 may check whether a member satisfies the work requirements, 
	vi. Pub. No.: 2015/0196840 paras. [0009] "Therefore, there is a need for a gaming platform that may enable retailers to take advantage of current mobile communication technologies to drive consumers to their physical store locations, based at least in part on a massively multiplayer online computer gaming platform, with elements of social networking, in which people and their cell phones are the game pieces in team competitions to capture and defend real-world territory as part of the gaming experience."; [0049]; [0053] "the gaming platform may provide links between online game play and accomplishment by associating game play with tangible real world benefits and rewards by making brick and mortar retail locations part of game play. Furthermore, by actually delivering customers to retail locations in a provable and auditable way, the game may provide incentives for retailers to offer prizes and sponsor contests. Through the game experience, a cell phone may become a nonintrusive means of matching local business offerings with user needs."; [0056] "A reward may include, but is not limited to, money, merchandise, store credits, coupons, or some other incentive or reward."
	vii. Pub. No.: 2016/0371998 para. [0072] "In specific embodiments, the clinically proven health-enhancing activities 860 include a plurality of health based challenge goals including activity challenges, nutri-tion and/or diet challenges, and sleep pattern goals. The system assembles a session (e.g., a program session) which includes a series or subset of the clinically proven health improvement parameters discussed above (e.g., cardiovas-cular activities, nutrition recommendations, sleep recom-mendations, etc.), each associated with a point value, for example. Each program session can thus include an aggre-gate target score (e.g., the sum of the point values assigned to all of the activities in a given program session) to be attained by the user within a predetermined time interval associated with the session, for example within one week. If the user achieves one or more of the challenges during the predetermined time interval, the user is eligible for the incentive at the end of the session. The target score cars be adaptable, for example, in some embodiments, the system (e.g., via the real-time adaptation module 328; FIG. 3) adjusts or resets the require merits of one or more of the challenges or the point value assigned to one or more of the challenges during the session (e.g., before the end of the predetermined time interval). The target score can be set depending on the user's average daily activities and/or current health status, for example, in other embodiments, incentives can be awarded to a user randomly, either before or after the user achieves certain program goals or chal-lenges as long as the user demonstrates progress with respect to the program goals."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/DIPEN M PATEL/Examiner, Art Unit 3688